 



Exhibit 10.6
WINDSTREAM CORPORATION
Director Compensation Program
Approved June 1, 2006
and Amended August 3, 2006,
November 7, 2006, and February 7, 2007
Compensation for directors who are not officers of the Corporation will consist
of the following components:

  1.   Initial Retainer. Each new member will receive a grant of $60,000 in
restricted stock under the 2006 Equity Incentive Plan in connection with his or
her appointment or election to the Board.     2.   Annual Retainer. Each member
will receive an annual cash retainer of $60,000. Commencing January 1, 2007, the
Chairman will receive a supplemental annual cash retainer of $25,000.     3.  
Meeting Fees. Each member will receive a cash fee of $1,750 for each Board and
Committee meeting attended.     4.   Committee Chair Fees. Each member who
serves as Chair of a Board Committee will receive the following indicated annual
cash fee:

                 
•      Audit
    —     $ 12,500  
•      Compensation
    —     $ 12,500  
•      Governance
    —     $ 12,500  

5. Annual Restricted Stock. Each member will receive an annual grant of $60,000
in restricted stock under the 2006 Equity Incentive Plan.
All other terms and conditions of the grants of restricted stock shall be
determined and approved by the Compensation Committee.
Members will receive a prorated amount of the Annual Retainer, Committee Chair
Fees and Annual Restricted Stock Grant for the portion of the first year for
which they are appointed or elected to serve as a Board member or Committee
Chair. For future years, directors will receive the Annual Retainer, Committee
Chair Fees and Restricted Stock grants at the first regularly scheduled board
meeting of the year.

 